UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5877 Dreyfus Strategic Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Strategic Municipal Bond Fund, Inc. February 28, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments145.8% Rate (%) Date Amount ($) Value ($) Alaska1.0% Alaska Housing Finance Corporation, Single-Family Residential Mortgage Revenue (Veterans Mortgage Program) 6.25 6/1/35 3,975,000 3,988,356 Arizona7.3% Barclays Capital Municipal Trust Receipts (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 13,200,000 a,b 13,697,904 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/33 6,010,000 6,482,085 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.50 7/1/26 4,000,000 3,372,680 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.75 9/1/29 5,000,000 5,054,600 Arkansas.5% Arkansas Development Finance Authority, SFMR (Mortgage Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 1/1/32 1,915,000 2,000,658 California18.0% Beverly Hills Unified School District, GO 0.00 8/1/30 8,000,000 c 2,688,080 California, GO (Various Purpose) 5.75 4/1/31 7,800,000 8,010,678 California, GO (Various Purpose) 5.00 11/1/32 2,600,000 2,410,252 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 5,413,350 California, GO (Various Purpose) 6.00 11/1/35 5,000,000 5,185,250 California Department of Veteran Affairs, Home Purchase Revenue 5.20 12/1/28 2,950,000 2,951,475 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 5,332,600 California Enterprise Development Authority, Sewage Facilities Revenue (Anheuser-Busch Project) 5.30 9/1/47 1,000,000 941,270 California Housing Finance Agency, Home Mortgage Revenue 5.05 8/1/27 2,500,000 2,311,450 California Pollution Control Financing Authority, SWDR (Waste Management, Inc. Project) 5.13 11/1/23 1,500,000 1,499,160 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 10,535,000 8,121,221 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/34 2,885,000 2,977,464 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/24 5,220,000 c 2,385,905 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 4,000,000 4,320,920 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,618,900 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/29 4,000,000 4,222,800 Santa Margarita/Dana Point Authority, Revenue (Santa Margarita Water District Improvement Districts Numbers 2,3 and 4) 5.13 8/1/38 5,000,000 5,121,850 Silicon Valley Tobacco Securitization Authority, Tobacco Settlement Asset-Backed Bonds (Santa Clara County Tobacco Securitization Corporation) 0.00 6/1/36 15,290,000 c 1,633,278 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 2,000,000 2,185,020 Colorado3.3% Colorado Health Facilities Authority, Revenue (American Baptist Homes of the Midwest Obligated Group) 5.90 8/1/37 2,500,000 1,963,200 Colorado Health Facilities Authority, Revenue (American Housing Foundation I, Inc. Project) (Prerefunded) 8.50 12/1/11 1,815,000 d 2,040,895 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,230,000 1,307,269 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 7.13 6/15/11 7,000,000 d 7,713,930 Connecticut3.6% Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.95 9/1/28 9,000,000 9,053,010 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 4,985,000 4,984,651 District of Columbia1.6% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 104,040,000 c 4,041,954 Metropolitan Washington Airports Authority, Special Facility Revenue (Caterair International Corporation) 10.13 9/1/11 2,100,000 2,078,433 Florida5.9% Florida Housing Finance Corporation, Housing Revenue (Seminole Ridge Apartments) (Collateralized; GNMA) 6.00 4/1/41 6,415,000 6,499,165 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 2,875,000 2,881,210 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 3,000,000 e 3,004,740 Orange County Health Facilities Authority, Revenue (Adventist Health System) (Prerefunded) 6.25 11/15/12 3,000,000 d 3,375,240 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/1/34 4,500,000 4,768,020 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 6.25 4/1/39 2,500,000 2,539,300 Georgia4.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/28 4,865,000 5,169,111 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 3,750,000 3,890,925 Augusta, Airport Revenue 5.45 1/1/31 2,500,000 2,265,250 Georgia Housing and Finance Authority, SFMR 5.60 12/1/32 2,060,000 2,072,154 Savannah Economic Development Authority, EIR (International Paper Company Project) 6.20 8/1/27 2,670,000 2,670,668 Idaho.1% Idaho Housing and Finance Association, SFMR (Collateralized; FNMA) 6.35 1/1/30 220,000 220,277 Illinois2.1% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.25 10/1/32 1,195,000 1,255,252 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,020,000 1,791,033 Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) (Prerefunded) 6.13 11/15/10 5,000,000 d 5,208,000 Indiana1.6% Franklin Township School Building Corporation, First Mortgage Bonds (Prerefunded) 6.13 7/15/10 6,000,000 d 6,258,060 Kentucky.3% Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's HealthCare, Inc. Project) 6.13 2/1/37 1,000,000 1,036,440 Louisiana2.5% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 1,987,000 1,659,681 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 4,000,000 4,114,640 West Feliciana Parish, PCR (Entergy Gulf States Project) 7.00 11/1/15 1,270,000 1,271,105 West Feliciana Parish, PCR (Entergy Gulf States Project) 6.60 9/1/28 2,545,000 2,547,011 Maryland1.6% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,022,460 Maryland Economic Development Corporation, Senior Student Housing Revenue (University of Maryland, Baltimore Project) 5.75 10/1/33 2,550,000 1,791,350 Maryland Industrial Development Financing Authority, EDR (Medical Waste Associates Limited Partnership Facility) 8.75 11/15/10 3,710,000 3,457,497 Massachusetts7.6% Barclays Capital Municipal Trust Receipts (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 10,200,000 a,b 10,753,656 Massachusetts Health and Educational Facilities Authority, Revenue (Civic Investments Issue) (Prerefunded) 9.00 12/15/12 1,700,000 d 2,032,520 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 115,000 118,011 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 5,000,000 5,334,750 Massachusetts Housing Finance Agency, Housing Revenue 7.00 12/1/38 5,000,000 5,581,750 Massachusetts Housing Finance Agency, SFHR 5.00 12/1/31 6,000,000 6,023,400 Michigan6.9% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 3,500,000 4,210,605 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 4,000,000 3,339,000 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 7,420,000 6,578,349 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.00 9/1/29 5,000,000 5,915,400 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 8,260,000 6,939,722 Mississippi1.1% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.90 5/1/22 4,260,000 4,259,617 Missouri1.4% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (BJC Health System) 5.25 5/15/32 5,525,000 5,612,737 Nevada2.6% Clark County, IDR (Nevada Power Company Project) 5.60 10/1/30 5,500,000 5,118,685 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 5,000,000 4,980,700 New Hampshire3.6% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 6.00 5/1/21 2,690,000 2,732,125 New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 6.00 5/1/21 6,000,000 6,093,960 New Hampshire Industrial Development Authority, PCR (Connecticut Light and Power Company Project) 5.90 11/1/16 5,400,000 5,407,506 New Jersey5.3% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.50 12/15/29 5,000,000 5,447,700 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 3,000,000 3,004,650 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 250,000 196,193 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 10,095,000 d 12,018,905 New York7.6% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 10,000,000 a,b 10,800,350 Long Island Power Authority, Electric System General Revenue 6.25 4/1/33 3,000,000 3,460,890 Metropolitan Transportation Authority, Transportation Revenue 6.25 11/15/23 8,425,000 9,798,781 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.75 8/1/31 5,000,000 5,017,950 New York State Dormitory Authority, Revenue (Suffolk County Judicial Facility) 9.50 4/15/14 605,000 781,527 North Carolina.6% North Carolina Housing Finance Agency, Home Ownership Revenue 5.88 7/1/31 2,220,000 2,221,376 Ohio1.6% Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 4,200,000 4,401,222 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 2,530,000 b 1,817,552 Oregon.4% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,500,000 1,515,030 Pennsylvania.9% Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 3,545,000 3,622,990 Rhode Island1.5% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 7.00 5/15/39 5,000,000 5,741,300 South Carolina1.8% Greenville Hospital System, Hospital Facilities Revenue (Insured; AMBAC) 5.50 5/1/26 7,000,000 7,149,590 Tennessee4.6% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) (Prerefunded) 7.50 7/1/12 2,000,000 d 2,272,920 Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) (Prerefunded) 7.50 7/1/12 4,875,000 d 5,504,119 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 6,000,000 f 2,800,500 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/29 2,500,000 2,833,650 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/34 3,000,000 3,321,570 Tennessee Housing Development Agency, Homeownership Program Revenue 6.00 1/1/28 1,180,000 1,202,750 Texas22.1% Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 1,750,000 b 1,189,055 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 3,000,000 3,000,600 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (Insured; Radian) (Prerefunded) 6.38 10/1/10 2,500,000 d 2,610,450 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 9,290,000 10,462,491 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 6.38 6/1/11 7,000,000 d 7,593,040 Harris County Hospital District, Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 2/15/42 5,000,000 4,769,400 Harris County-Houston Sports Authority, Third Lien Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 11/15/31 9,685,000 c 2,132,540 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 11/15/36 5,000,000 5,667,450 Matagorda County Navigation District Number One, Revenue (Houston Lighting and Power Company Project) (Insured; AMBAC) 5.13 11/1/28 4,295,000 4,060,192 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 14,705,000 15,787,435 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 6,650,000 6,766,973 Sabine River Authority, PCR (TXU Electric Company Project) 6.45 6/1/21 4,900,000 3,021,291 Texas (Veterans' Land) 6.00 12/1/30 3,935,000 3,957,311 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 12.33 7/2/24 800,000 g 913,472 Texas Department of Housing and Community Affairs, Residential Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.35 7/1/33 5,035,000 5,077,646 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.25 8/15/42 5,375,000 5,325,228 Tomball Hospital Authority, Revenue (Tomball Regional Hospital) 6.00 7/1/25 4,650,000 4,504,688 Virginia6.7% Henrico County Industrial Development Authority, Revenue (Bon Secours Health System) (Insured; Assured Guaranty Municipal Corp.) 11.17 8/23/27 7,350,000 g 8,474,329 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 5,250,000 5,741,663 Virginia Housing Development Authority, Rental Housing Revenue 6.20 8/1/24 8,520,000 8,573,165 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 3,000,000 3,438,090 Washington1.7% Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 6,000,000 6,459,240 West Virginia1.9% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 7,920,000 7,278,480 Wisconsin7.1% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 6,455,000 6,965,590 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 14,570,000 d 16,531,559 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 4,000,000 4,083,640 U.S. Related5.3% Government of Guam, GO 7.00 11/15/39 1,500,000 1,606,560 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 1,500,000 1,497,960 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 3,500,000 3,603,075 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 2,502,750 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 10,000,000 10,498,700 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien/Capital Projects) 5.00 10/1/39 1,250,000 1,127,150 Total Long-Term Municipal Investments (cost $567,702,200) Short-Term Municipal Coupon Maturity Principal Investments5.3% Rate (%) Date Amount ($) Value ($) California1.3% California Department of Water Resources, Power Supply Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.11 3/1/10 5,000,000 h 5,000,000 Idaho.2% Idaho Health Facilities Authority, Revenue (Saint Luke's Regional Medical Center Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Bank of Montreal) 0.17 3/1/10 700,000 h 700,000 Massachusetts1.2% Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 0.09 3/1/10 5,000,000 h 5,000,000 New York1.3% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.14 3/1/10 5,000,000 h 5,000,000 Utah1.3% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.12 3/1/10 5,000,000 h 5,000,000 Total Short-Term Municipal Investments (cost $20,700,000) Total Investments (cost $588,402,200) 151.1% Liabilities, Less Cash and Receivables (3.5%) Preferred Stock, at redemption value (47.6%) Net Assets Applicable to Common Shareholders 100.0% a Collateral for floating rate borrowings. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010 these securities had a total market value of $38,258,517 or 9.8% of net assets applicable to Common Shareholders. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Purchased on a delayed delivery basis. f Non-income producingsecurity in default. g Inverse floater securitythe interest rate is subject to change periodically. h Variable rate demand note - rate shown is the interest rate in effect at February 28, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 28, 2010, the aggregate cost of investment securities for income tax purposes was $588,402,200. Net unrealized appreciation on investments was $2,362,158 of which $30,355,656 related to appreciated investment securities and $27,993,498 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 590,764,358 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal debt securities are valued on the last business day of each week and month by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal securities and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on the last business day of each week and month. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Strategic Municipal Bond Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 By: /s/ James Windels James Windels Treasurer Date: April 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
